UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1307



VIRGINIA N. ABLE,

                                              Plaintiff - Appellant,

          versus


BELLSOUTH CORPORATION, as Plan Sponsor and
Administrator of BellSouth Disability Pension
Plan,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-3693-3-19)


Submitted:   May 19, 2005                   Decided:   June 22, 2005


Before WILLIAMS and MICHAEL, Circuit Judges, and Henry E. HUDSON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.


James A. Merritt, Jr., BERRY, QUACKENBUSH & STUART, P.A., Columbia,
South Carolina, for Appellant.         Ruth H. Fife, BELLSOUTH
CORPORATION, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virginia Able appeals from a grant of summary judgment in

favor of BellSouth Corporation on her claim arising under the

Employee Retirement Income Security Act (ERISA).   Able claims that

the administrator of BellSouth’s ERISA plan miscalculated the

amount due to her as disability pension benefits under the plan.

We have reviewed the record and find Able’s arguments to be

meritless. Accordingly, we affirm on the reasoning of the district

court. (Supp. J.A. at 288-97.)       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2